IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 913 MAL 2015
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
            v.                           :
                                         :
                                         :
ROBERTO JIMENEZ,                         :
                                         :
                  Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 10th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.